DETAILED ACTION
Status of Clams
This action is in response to the amendments to application 16/253504 filed on 7/15/2021. Claims 1 and 5-14 are pending and have been examined in this office action. Claims 1 and 5-13 has been amended. Claim 2 has been cancelled. Claim 14 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed 7/15/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn. 
page 8, filed 7/15/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-13 has been withdrawn. 
Applicant’s arguments, see page 10, filed 7/15/2021, with respect to the rejection of claim 1 under Claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of King et al. U.S. Patent No. 10,650,621 (“King”) in view of Yoshimura et al. U.S. Patent No. 7,617,021 (“Yoshimura”).
King teaches the added limitations in the amended independent claim, 
a first obtainment section configured to obtain a new application for realizing predetermined vehicle control; (see at least [col. 4, line 47-53] FIG. 6 is a schematic representation showing how a plurality of input devices can be used to provide signals to a controller, such as an engine control unit (ECU) and how the engine control unit can provide output signals to a plurality of output devices. Typically, the controller 10 comprises a microprocessor that receives signals from the various input devices… AND [col. 5, line 42-46] The steering control 60 is changed by the controller 10 in response to either manual inputs 24, such as movement of the steering wheel, or signals provided by the global positioning system 12, chart plotter 40 and target acquisition system 38.)
Although King does not explicitly disclose a “new application” for vehicle control, King does disclose receiving a control mode based on an output signal that is predetermined, see at least [col. 10, line 6-14] Each processing module may perform one or more functions. For instance, a processing module may perform the electronic control functions for the engine, which include, but are not limited to, engine management, vehicle system operations, engine control, and engine diagnostics. Another processing module may perform user environment electronic control functions, which include, but are not limited to, climate control. Yet another processing module may perform safety related electronic control functions.)
a second obtainment section configured to obtain a control amount and/or a sensor value from at least one of the plurality of ECUs; (see at least [col. 1, line 41-46] The control of a marine vessel, such as a pleasure craft used for fishing, water skiing, or other leisure activities, often involves the implementation of many different input and output devices. For example, input signals are provided by speedometers, tachometers, depth finders, and various temperature and pressure sensors.)
a first transmission section configured to transmit, to a device outside the vehicle, the control amount and/or the sensor value obtained by the second obtainment section and additional information for realizing the predetermined vehicle control, (see at least [Fig. 3] #335 Remote Server(s) AND [col. 23, line 15-19] Alternatively, on-board device may upload the relevant data via communication network to a remote server or processor to perform the analysis of the record operating parameters.)
a reception section configured to receive, from the device outside the vehicle, a result of computation which has been performed by the device outside the vehicle on the basis of the control amount and/or the sensor value, and (see at least [col. 3, line 10-14] At least one transmitter receives the detected signals and assigns coded/numbered messages for each value of the parameter. The apparatus further includes at least one receiver with a control module for controlling the desired action of the first member.)
While, Yoshimura teaches the added limitations in the amended independent claim to include a calculation section configured to calculate a target control amount on the basis of the A vehicle control apparatus which includes at least one of a sensor measuring a vehicle state or a driver's manipulated variable, a calculating means for calculating a control target value of a control actuator in the vehicle and an actuator driven based on the control target value…)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gateway”, “first obtainment section”, “first transmission section”, “second obtainment section”, “second transmission section”, “calculation section”, and “reception section”  in claims 1 and 5-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. U.S. Patent No. 10,650,621 (“King”) in view of Yoshimura et al. U.S. Patent No. 7,617,021 (“Yoshimura”).
Regarding claim 1 as best understood, King discloses a gateway installed in a vehicle relaying data communication among a plurality of ECUs connected via an in-vehicle network, the gateway comprising:
a first obtainment section configured to obtain a new application for realizing predetermined vehicle control; (see at least [col. 4, line 47-53] FIG. 6 is a schematic representation showing how a plurality of input devices can be used to provide signals to a controller, such as an engine control unit (ECU) and how the engine control unit can provide output signals to a plurality of output devices. Typically, the controller 10 comprises a microprocessor that receives signals from the various input devices… AND [col. 5, line 42-46] The steering control 60 is changed by the controller 10 in response to either manual inputs 24, such as movement of the steering wheel, or signals provided by the global positioning system 12, chart plotter 40 and target acquisition system 38.) 
a second obtainment section configured to obtain a control amount and/or a sensor value from at least one of the plurality of ECUs; (see at least [col. 1, line 41-46] The control of a marine vessel, such as a pleasure craft used for fishing, water skiing, or other leisure activities, often involves the implementation of many different input and output devices. For example, input signals are provided by speedometers, tachometers, depth finders, and various temperature and pressure sensors.) 
a first transmission section configured to transmit, to a device outside the vehicle, the control amount and/or the sensor value obtained by the second obtainment section and additional information for realizing the predetermined vehicle control, (see at least [Fig. 3] #335 Remote Server(s) AND [col. 23, line 15-19] Alternatively, on-board device may upload the relevant data via communication network to a remote server or processor to perform the analysis of the record operating parameters.) 
the first function transmission section performing the transmission according to the new application obtained by the first obtainment section; (see at least [col. 7, line 13-18] The engine sensing components and the vessel sensing components are connected to the ECU and VCU, respectively, and signals received from these sensing components are transmitted by the associated control units to the serial communication bus 21.) 
a reception section configured to receive, from the device outside the vehicle, a result of computation which has been performed by the device outside the vehicle on the basis of the control amount and/or the sensor value, and (see at least [col. 3, line 10-14] At least one transmitter receives the detected signals and assigns coded/numbered messages for each value of the parameter. The apparatus further includes at least one receiver with a control module for controlling the desired action of the first member.) 
King fails to disclose a transmission method and a calculation method for the target control amount. However, Yoshimura teaches:
the additional information, which have been transmitted by the first transmission section, the reception section performing the reception according to the new application obtained by the first obtainment sensor; (see at least [col. 10, line 9-13] The data transmission processing is device driver software operating in the software 17 on the transmission node. The device driver software is called as a function by the framework or another control application to start its operation.) 
a calculation section configured to calculate a target control amount on the basis of the result received by the reception section; and (see at least [claim 1] A vehicle control apparatus which includes at least one of a sensor measuring a vehicle state or a driver's manipulated variable, a calculating means for calculating a control target value of a control actuator in the vehicle and an actuator driven based on the control target value…)
the second transmission section performing the transmission according to the new application obtained by the first obtainment section (see at least [col. 10, line 9-13] The data transmission processing is device driver software operating in the software 17 on the transmission node. The device driver software is called as a function by the framework or another control application to start its operation.)
Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Yoshimura teaches a transmission method and a calculation method for the target control amount. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Yoshimura and include a transmission method and a calculation method for the target control amount. Doing so allows for providing a vehicle control radio communication system for solving the problems and reconciling the reliability concerning the communication and the real time property. 

Regarding claim 5 as best understood, King discloses the gateway according to claim 1, wherein 11the second obtainment section collects, from among a plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network, predetermined data, and stores the collected predetermined data into a predetermined storage region (see at least [col. 70, line 21-In an implementation, the Database 350 and associated Database Access Function(s) 325 act as the storage and retrieval mechanism for both raw and processed sensor data as well as historic, partitioned, and predicted data. The Database 350 may or may not be partitioned and can consist of separate historic, current, and analysis databases as needed. User and vessel metadata, configuration data, alert and notification data, and other types of data and metadata as applicable may also be stored.)

Regarding claim 14 as best understood, King discloses a method to be performed by a gateway installed in a vehicle which relays data communication among a plurality of ECUs connected via an in-vehicle network, the method comprising:
obtaining a new application for realizing predetermined vehicle control; (see at least [col. 4, line 47-53] FIG. 6 is a schematic representation showing how a plurality of input devices can be used to provide signals to a controller, such as an engine control unit (ECU) and how the engine control unit can provide output signals to a plurality of output devices. Typically, the controller 10 comprises a microprocessor that receives signals from the various input devices… AND [col. 5, line 42-46] The steering control 60 is changed by the controller 10 in response to either manual inputs 24, such as movement of the steering wheel, or signals provided by the global positioning system 12, chart plotter 40 and target acquisition system 38.)
obtaining a control amount and/or a sensor value from at least one of the plurality of ECUs; (see at least [col. 1, line 41-46] The control of a marine vessel, such as a pleasure craft used for fishing, water skiing, or other leisure activities, often involves the implementation of many different input and output devices. For example, input signals are provided by speedometers, tachometers, depth finders, and various temperature and pressure sensors.)
transmitting, to a device outside the vehicle, the obtained control amount and/or the sensor value and additional information for realizing the predetermined vehicle control, the transmission being performed according to the new application; -6-Application No. 16/253,504 (see at least [Fig. 3] #335 Remote Server(s) AND [col. 23, line 15-19] Alternatively, on-board device may upload the relevant data via communication network to a remote server or processor to perform the analysis of the record operating parameters.)
receiving, from the device outside the vehicle, a result of computation which has been performed by the device outside the vehicle on the basis of the control amount and/or the sensor value, and  (see at least [col. 3, line 10-14] At least one transmitter receives the detected signals and assigns coded/numbered messages for each value of the parameter. The apparatus further includes at least one receiver with a control module for controlling the desired action of the first member.)
transmitting, to an ECU as a control target among the plurality of ECUs, the calculated target control amount, the transmission being performed according to the new application (see at least [col. 11, line 11-14] Fig. 13 is a diagram of an example of resource sharing in a vehicle communication network in a distributed system. The system includes a vehicle 1884, another vehicle 1886, home 1888, and internet coupled devices. AND [col. 23, line 15-19] Alternatively, on-board device may upload the relevant data via communication network to a remote server or processor to perform the analysis of the record operating parameters.)

the additional information, which have been transmitted by the gateway, the reception being performed according to the new application; (see at least [col. 10, line 9-13] The data transmission processing is device driver software operating in the software 17 on the transmission node. The device driver software is called as a function by the framework or another control application to start its operation.)
calculating a target control amount on the basis of the received result; and (see at least [claim 1] A vehicle control apparatus which includes at least one of a sensor measuring a vehicle state or a driver's manipulated variable, a calculating means for calculating a control target value of a control actuator in the vehicle and an actuator driven based on the control target value…) 
Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Yoshimura teaches a transmission method and a calculation method for the target control amount.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Yoshimura and include a transmission method and a calculation method for the target control amount. Doing so allows for providing a vehicle control radio communication system for solving the problems and reconciling the reliability concerning the communication and the real time property. 

Claim 6 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura as applied to claim 1 above, and further in view of Biderman et al. U.S. Pub. No. 2016/0009169 (“Biderman”).
Regarding claim 6 as best understood, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the application section adds or detects the predetermined function by obtaining or erasing the specific application, without updating a program of ECU(s) used in performing the predetermined function.
However, Biderman teaches the gateway according to claim 1, wherein the first obtainment section adds or detects the predetermined vehicle control by obtaining or erasing the new application, without updating a program of ECU(s) used in performing the predetermined vehicle control (see at least [¶ 0872] Upon downloading the updated version of the application module 1702, the mobile device 1708 may command the boot loader module 1704 to download the new version of the application module 1702 and, if download is successful, to erase the current application module 1702 from the control system 1700. Alternatively, the new version of the application module 1702 may be downloaded and stored on the mobile device 1708 for later update of the electrically motorized wheel such as via a Bluetooth connection.)
Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Biderman teaches the application section adds or detects the predetermined function by obtaining or erasing the specific application, without updating a program of ECU(s) used in performing the predetermined function.


Claim 7 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura as applied to claim 1 above, and further in view of Terazawa et al. U.S. Pub. No. 2009/0021407 (“Terazawa”).
Regarding claim 7 as best understood, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the predetermined ECU is caused to perform the predetermined vehicle control without modifying a program of the predetermined ECU.
However, Terzawa teaches the gateway according to claim 1, wherein the ECU as the control target is caused to perform the predetermined vehicle control without modifying a program of the ECU (see at least [¶ 0017] Therefore, the converted digital data can be immediately calculated from the combined data. Accordingly, the period of time required to convert an analog input value into digital data can be considerably shortened. As a result, the converter can be used to execute application programs requiring the feed-back of digital data at high speed, so that a servo control in a vehicle can be performed at high speed.)	Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Terzawa teaches the predetermined 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Terzawa and include predetermined ECU is caused to perform the predetermined vehicle control without modifying a program of the predetermined ECU. Doing so allows for flexible editing of the control device application, therefore making it easier to keep the system updated.


Claim 8 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura as applied to claim 5 above, and further in view of Green et al. U.S. Patent No. 6,459,367 (“Green”).
Regarding claim 8 as best understood King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the application management section, the vehicle records diagnosis data which has not been a recording target for the vehicle in an original setting.
However, Green teaches the gateway according to claim 5, wherein  the vehicle records, as a new recording target, diagnosis data which has not been a recording target for the vehicle in an original setting (see at least [col. 5, line 13-20] Normal mode is in effect when the system is not in any other mode. The operating conditions are checked at block 63, that is, a self-diagnostic is performed. If no errors are detected at block 64, the system record in the interrogation system is updated with the results of the self-diagnostic at block 65, and the process is returned to block 61. If any error is detected, an alerted is produced at block 66 through the interface, or an additional audible and/or visual indicator.)
Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Green teaches the application management section, the vehicle records diagnosis data which has not been a recording target for the vehicle in an original setting.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Green and include application management section, the vehicle records diagnosis data which has not been a recording target for the vehicle in an original setting.. Doing so allows for flexible editing of the control device application, therefore making it easier to keep the system updated.

Claim 9 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura as applied to claim 1 above, and further in view of Ichikawa et al. U.S. Patent No. 7,696,902 (“Ichikawa”).
Regarding claim 9 as best understood, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose collecting the predetermined data from among the plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network.
However, Ichikawa teaches the gateway according to claim 1, wherein the first transmission section converts the control amunt and/or the sensor value obtained by the second Air pressure, temperature and vibration tire information signals detected by the sensors 21A to 21C in the tire 1 and transmitted from the communication modules 22 of the sensor modules 20A to 20C through the antennas 23 are received by the first antenna 31 of the base station 30 and temporarily stored in the flash memory 33M of the information processing device 33 through the internal communication device 32. The information processing device 33 converts the above tire information signals into signals to be transmitted to the car control device 40, rearranges the above tire information data in a predetermined order or compresses them, and transmits them to the external communication device 35 to supply them to the car control device 40 from the second antenna 34. The car control device 40 controls the running condition of a vehicle based on the above transmitted information on the inside pressure and temperature of the tire and estimates a road friction coefficient from the above vibration data to control the running condition of the vehicle based on the estimated road friction coefficient.)
Thus, King in view of Biderman  discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Ichikawa teaches collecting the predetermined data from among the plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Ichikawa and include collecting the predetermined data from among the plurality of pieces of data sent out from the plurality of ECUs into the in-vehicle network. Doing so allows for sharing information within a vehicle fleet.

Claim 10 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura as applied to claim 1 above, and further in view of Vermeulen et al. U.S. Patent No. 8,964,775 (“Vermeulen”).
Regarding claim 10 as best understood, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose wherein the specific application obtained by the application management section is caused to bridge communication between the plurality of ECUs and the external device.
However, Vermeulen teaches the gateway according to claim 1, wherein the new application obtained by the first obtainment section is caused to bridge communication between the plurality of ECUs and the device outside the vehicle (see at least [col. 4, line 47- ] For example, a gateway or a bridge can be used to connect the CBG 104 to a Local Interconnect Network (LIN) bus, a Controller area network (CAN) bus, or an Ethernet bus, which is connected to external communications devices. The LIN bus is a vehicle bus or a computer networking bus system used within automotive network architectures. The CAN bus is a vehicle bus designed to allow microcontrollers and devices to communicate with each other within a vehicle without a host computer.)
Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Vermeulen teaches wherein the specific application obtained by the application management section is caused to bridge communication between the plurality of ECUs and the external device.


Claim 11 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura and Vermeulen as applied to claim 10 above, and further in view of Niwa et al. U.S. Patent No. 8,390,245 (“Niwa”).
Regarding claim 11 as best understood, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose an ECU is caused to perform, without modifying a program of the ECU, a new operation or a process of performing a vehicle control which has not been included in an original setting of the vehicle.
However, Niwa teaches the gateway according to claim 10, wherein the ECU as the control target among the plurality of ECUs, is caused to perform, without modifying a program of the ECU, a new operation or a process of performing a vehicle control which has not been included in an original setting of the vehicle (see at least [col. 5, 22-29] Furthermore, when overwriting control parameters, it is preferable that a user confirmation input is requested on the display 26 and that overwriting is performed only after receiving a permission input from the operation unit 28. It is also preferable that the storage unit 24 stores both the old and new settings so that an original setting of a control parameter can be restored even after the control parameter was once overwritten.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Niwa wherein an ECU is caused to perform, without modifying a program of the ECU, a new operation or a process of performing a vehicle control which has not been included in an original setting of the vehicle. Doing so allows for updating the vehicle ECU control device.

Claim 12 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura as applied to claim 1 above, and further in view of Jeffries et al. U.S. Pub. No. 2018/0091930 (“Jeffries”).
Regarding claim 12 as best understood, King and Terazawa discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the external device transmits a predetermined instruction to the gateway, upon receiving the predetermined instruction from the external device, the gateway newly generates CAN data in accordance with the received instruction and causes the newly generated CAN data to flow into the in-vehicle network.
The controller area network (CAN bus) is a multi-master broadcast serial bus standard that defines how the connected ECUs communicate with one another. More specifically, CAN is a low-level signaling protocol that defines the data frame format, which is the structure and the way data is communicated between the ECUs. There are other signaling protocols besides the CAN protocol, but the CAN protocol is frequently found in modern automobiles in the United States since it became mandatory in the year 2008. AND [¶ 0009] Another feature and advantage of some embodiments is that they provide a method of digitally controlling electromechanical functions of a vehicle (e.g., enable/disable starter, door lock/unlock, flash lights, open/close windows, open/close sunroof, sound horn, pop trunk, etc.) through the vehicle's CAN Bus network. This reduces the installation time and increases reliability, typically only requiring that the infotainment unit download the custom application. If an external hub is needed, it may be quickly installed through a variety of methods, such as plugged into an OBDII port that is present in most modern vehicles. Instructions and commands may also be wirelessly transmitted to the vehicle, which allows remote control of the various systems and functions of the vehicle.)
Thus, King and Terazawa discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and Terazawaand incorporate the teachings of Jeffries wherein the external device transmits a predetermined instruction to the gateway, upon receiving the predetermined instruction from the external device, the gateway newly generates CAN data in accordance with the received instruction and causes the newly generated CAN data to flow into the in-vehicle network. Doing so allows for data to be shared more readily.

Claim 13 is under 35 U.S.C. 103 as being unpatentable over King in view of Yoshimura, as applied to claim 1 above, further in view of Jeffries, Olson et al. U.S. Patent No. 8,099,236 (“Olson”) and Kashima et al. U.S. Patent No. 10,764,372 (“Kashima”).
Regarding claim 13 as best understood, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. King fails to explicitly disclose the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device.
However, Jeffries teaches the gateway according to claim 1, wherein  on the basis of the by the, the gateway collects CAN data sent out from the plurality of ECUs, transmits the The controller area network (CAN bus) is a multi-master broadcast serial bus standard that defines how the connected ECUs communicate with one another. More specifically, CAN is a low-level signaling protocol that defines the data frame format, which is the structure and the way data is communicated between the ECUs. There are other signaling protocols besides the CAN protocol, but the CAN protocol is frequently found in modern automobiles in the United States since it became mandatory in the year 2008. AND [¶ 0022] A further feature and advantage of some embodiments is that they provide a method of enabling RCS companies to remotely perform location based inventory utilizing a Graphic User Interface (GUI), wireless network and global positioning system (GPS); companies can perform a virtual roll call giving them count and location of all their vehicles and vehicle status (e.g., reserved, not reserved, in use, online, offline, miles to next service and diagnostic trouble code (DTC) status).)
Thus, King discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Jeffries teaches the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and incorporate the teachings of Jeffries wherein the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle 
Further, Olson teaches the gateway receives a result of predetermined calculation performed by the device outside the vehicle, the predetermined calculation including a statistical process on the signal received from the gateway, (see at least [col. 5, line 12-27] For example, the navigation unit can be an independent navigation device, a mobile telephone or a mobile internet device. A mobile internet device such as a "Droid.RTM." type phone installed with an application that enables the user to find out the GPS position every x units of time and calculate the direction and/or speed can be the navigation unit according to the present subject matter. Each navigation unit in the vehicle 21-26 communicates with a signal transceiver 10 by trading signals S1-S6 therebetween. The signal transceiver 10 can be a satellite, an aircraft, or a signal control station either on the ground or in the air, including a wired/wireless internet module. In the case that a mobile internet device is used as the navigation unit, an internet server such as a management zone server can make an analog/digital link to a mobile internet device through wired/wireless internet communication. )
Thus, King and Jeffries discloses a gateway able to communicated with a vehicle ECU and execute specific applications that result in controlling of the vehicle. Olson teaches the device receives a result of predetermined calculation performed by the external device, the predetermined calculation including a statistical process on the signal received from the gateway.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King and Jeffries and incorporate the teachings of Olson wherein the external device transmits the collected CAN data along with a signal indicating at least one of position information, vehicle information, and driver information, to the external device. Doing so allows for data to be received through efficient signaling.
Furthermore, King and Jeffries fail to explicitly disclose the device to calculate a recommended control amount and cause the CAN data to be transmitted to the fleet of vehicles and reflected by vehicle controller. However, Kashima teaches the device
calculates a recommended target control amount based on the received result of the predetermined calculation, and (see at least [claim 1] A vehicular communication device communicable with an external communication device disposed outside a vehicle and at least one electronic control unit mounted in the vehicle, the vehicular communication device comprising: a processor with memory configured to: receive a write target data, which is to be written in at least one write target device among the at least one electronic control unit, from the external communication device…) 
causes CAN data that instructs the recommended target control amount to flow into the in-vehicle network to be reflected in a vehicle control performed by the ECU as the control target (see at least [col. 4, line 30-36] In the next step S130, the communication device 21 acquires information indicating the ECU (hereinafter referred to as the write target ECU) to be written and the amount of the write target data to be written in the write target ECU as the data amount X2, as information from the server 5. Here, the write target data is, for example, a new program or control data.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King, Jeffries, and Olson and incorporate the teachings of Kashima wherein the device is able to calculate a recommended control amount and cause the CAN data to be transmitted to the fleet of vehicles and reflected by vehicle controller. Doing so allows for efficient control of the fleet of vehicle using communicated and calculated data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668